United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1367
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Arkansas.
Antonio Triplett,                         *
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: June 8, 2007
                                 Filed: July 23, 2007
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Antonio Triplett appeals the district court’s1 order denying his motion to
reconsider the denial of his motion for a substantial-assistance downward departure.
Triplett’s notice of appeal is untimely as to the denial of his initial departure motion,
see Fed. R. App. P. 4(b)(1)(A)(I) (in criminal case, notice of appeal must be filed
within 10 days after entry of either judgment or order being appealed), and we find it
was proper to deny his motion to reconsider. Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.